UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-6203 Name of Registrant: Putnam Discovery Growth Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Discovery Growth Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 12/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Discovery Growth Fund Putnam Discovery Growth Fund merged into Putnam New Opportunities Fund on December 29, 2008. The voting record for this fund represents votes for which the record date occurred prior to the merger. Accenture Ltd. Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE Mgmt For Against Against BOARD OF DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: MARJORIE MAGNER 6 Ratification of Auditor Mgmt For Against Against Activision Blizzard, Inc. Ticker Security ID: Meeting Date Meeting Status ATVI CUSIP9 004930202 07/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Company Name Change Mgmt For For For 3 Increase in Authorized Common Mgmt For For For Stock 4 A PROPOSAL TO ELIMINATE THE Mgmt For For For SERIES A JUNIOR PREFERRED STOCK. 5 Establish Quorum Requirements for Mgmt For For For Committees 6 Adoption of Supermajority Mgmt For Against Against Requirement for Certain Sections of the Certificate of Incorporation 7 Limit the Power of the Board to Mgmt For For For Amend Certain Provisions of the Bylaws Without Shareholder Approval 8 Grant Directors Designated by Mgmt For For For Vivendi Certain Voting Powers 9 Include Limitations on Certain Mgmt For For For Business Activities 10 Establish Procedurings Allocating Mgmt For For For Certain Corporate Opportunities 11 Require Vivendi or Activision Mgmt For For For Blizzard to Purchase All Outstanding Shares Upon a 90% Acquisition of Company Stock by Vivendi 12 A PROPOSAL TO ESTABLISH Mgmt For For For PROCEDURES GOVERNING AFFILIATE TRANSACTIONS. 13 Cause a Statute Restricting Mgmt For For For Business Combinations 14 Amendment to Bylaws Mgmt For For For 15 Right to Adjourn Meeting Mgmt For For For Activision Blizzard, Inc. Ticker Security ID: Meeting Date Meeting Status ATVI CUSIP9 00507V109 09/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Capron Mgmt For Withhold Against 1.2 Elect Robert Corti Mgmt For Withhold Against 1.3 Elect Frederic Crepin Mgmt For Withhold Against 1.4 Elect Bruce Hack Mgmt For Withhold Against 1.5 Elect Brian Kelly Mgmt For Withhold Against 1.6 Elect Robert Kotick Mgmt For Withhold Against 1.7 Elect Jean-Bernard Levy Mgmt For Withhold Against 1.8 Elect Robert Morgado Mgmt For Withhold Against 1.9 Elect Douglas Morris Mgmt For Withhold Against 1.10 Elect Rene Penisson Mgmt For Withhold Against 1.11 Elect Richard Sarnoff Mgmt For Withhold Against 2 APPROVAL OF THE ACTIVISION Mgmt For For For BLIZZARD, INC. 2008 INCENTIVE PLAN. 3 Shareholder Proposal Regarding ShrHoldr Against Against For Board Diversity 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Alliant Techsystems Inc. Ticker Security ID: Meeting Date Meeting Status ATK CUSIP9 018804104 08/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frances Cook Mgmt For For For 1.2 Elect Martin Faga Mgmt For For For 1.3 Elect Ronald Fogleman Mgmt For For For 1.4 Elect Cynthia Lesher Mgmt For For For 1.5 Elect Douglas Maine Mgmt For For For 1.6 Elect Roman Martinez IV Mgmt For For For 1.7 Elect Daniel Murphy Mgmt For For For 1.8 Elect Mark Ronald Mgmt For For For 1.9 Elect Michael Smith Mgmt For For For 1.10 Elect William Van Dyke Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 Increase Authorized Shares Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Health Care Reform Principles AutoZone, Inc. Ticker Security ID: Meeting Date Meeting Status AZO CUSIP9 053332102 12/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Crowley Mgmt For For For 1.2 Elect Sue Gove Mgmt For For For 1.3 Elect Earl Graves, Jr. Mgmt For For For 1.4 Elect Robert Grusky Mgmt For For For 1.5 Elect J.R. Hyde, III Mgmt For For For 1.6 Elect W. Andrew McKenna Mgmt For For For 1.7 Elect George Mrkonic, Jr. Mgmt For For For 1.8 Elect Luis Nieto Mgmt For For For 1.9 Elect William Rhodes, III Mgmt For For For 1.10 Elect Theodore Ullyot Mgmt For For For 2 Ratification of Auditor Mgmt For For For BAIDU.COM INC. Ticker Security ID: Meeting Date Meeting Status BIDU CUSIP9 056752108 12/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Amendment to Articles Regarding Mgmt For For For Share Repurchases 3 Company Name Change Mgmt For For For 4 Amendment to Articles Mgmt For For For 5 Amendment to the 2000 Option Mgmt For Against Against Plan 6 2008 Share Incentive Plan Mgmt For Against Against Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 12/05/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 3 Increase of Authorized Common Mgmt For For For Stock 4 Right to Adjourn Meeting Mgmt For For For Becton, Dickinson and Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 02/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Claire Fraser-Liggett Mgmt For For For 1.2 Elect Edward Ludwig Mgmt For For For 1.3 Elect Willard Overlock, Jr. Mgmt For For For 1.4 Elect Bertram Scott Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 AMENDMENT TO BD S Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION. 4 AMENDMENT TO THE 2004 Mgmt For For For EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN. 5 APPROVAL OF MATERIAL TERMS Mgmt For For For OF PERFORMANCE GOALS. 6 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS. 7 CUMULATIVE VOTING. ShrHoldr Against Against For BMC Software, Inc. Ticker Security ID: Meeting Date Meeting Status BMC CUSIP9 055921100 07/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect B.Garland Cupp Mgmt For For For 1.2 Elect Robert Beauchamp Mgmt For For For 1.3 Elect Jon Barfield Mgmt For For For 1.4 Elect Gary Bloom Mgmt For For For 1.5 Elect Meldon Gafner Mgmt For For For 1.6 Elect P. Thomas Jenkins Mgmt For For For 1.7 Elect Louis Lavigne, Jr. Mgmt For For For 1.8 Elect Kathleen O'Neil Mgmt For For For 1.9 Elect Tom Tinsley Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cal-Maine Foods, Inc. Ticker Security ID: Meeting Date Meeting Status CALM CUSIP9 128030202 10/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Fred Adams, Jr. Mgmt For Withhold Against 1.2 Elect Richard Looper Mgmt For Withhold Against 1.3 Elect Adolphus Baker Mgmt For Withhold Against 1.4 Elect Timothy Dawson Mgmt For Withhold Against 1.5 Elect R. Faser Triplett Mgmt For Withhold Against 1.6 Elect Letitia Hughes Mgmt For Withhold Against 1.7 Elect James Poole Mgmt For Withhold Against 2 Amendment to Dual Class Stock Mgmt For Against Against Regarding Dividend Policy 3 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Welfare Capitol Federal Financial Ticker Security ID: Meeting Date Meeting Status CFFN CUSIP9 14057C106 01/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect B. B. Andersen Mgmt For For For 1.2 Elect Morris Huey, II Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY Mgmt For For For R. CARTER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JOHN L. HENNESSY 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. POWELL 11 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For Against Against YANG 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Formation of a Board Committee on Human Rights 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Internet Fragmentation Cliffs Natural Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 10/03/2008 Take No Action Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Control Share Acquisition Statute ShrHldr Against TNA N/A Cliffs Natural Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 10/03/2008 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Control Share Acquisition Statute ShrHldr N/A For N/A 2 Right to Adjourn Meeting ShrHldr N/A For N/A Cliffs Natural Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLFQL CUSIP9 185896107 11/21/2008 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For TNA N/A 2 Adjournment of Meeting Mgmt For TNA N/A Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP9 189054109 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS Mgmt For For For A DIRECTOR 2 ELECT RICHARD H. CARMONA Mgmt For For For AS A DIRECTOR 3 ELECT TULLY M. FRIEDMAN AS A Mgmt For For For DIRECTOR 4 ELECT GEORGE J. HARAD AS A Mgmt For For For DIRECTOR 5 ELECT DONALD R. KNAUSS AS A Mgmt For For For DIRECTOR 6 ELECT ROBERT W. Mgmt For For For MATSCHULLAT AS A DIRECTOR 7 ELECT GARY G. MICHAEL AS A Mgmt For For For DIRECTOR 8 ELECT EDWARD A. MUELLER AS Mgmt For For For A DIRECTOR 9 ELECT JAN L. MURLEY AS A Mgmt For For For DIRECTOR 10 ELECT PAMELA THOMAS- Mgmt For For For GRAHAM AS A DIRECTOR 11 ELECT CAROLYN M. TICKNOR AS Mgmt For For For A DIRECTOR 12 Ratification of Auditor Mgmt For For For Coach, Inc. Ticker Security ID: Meeting Date Meeting Status COH CUSIP9 189754104 10/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lew Frankfort Mgmt For For For 1.2 Elect Susan Kropf Mgmt For For For 1.3 Elect Gary Loveman Mgmt For For For 1.4 Elect Ivan Menezes Mgmt For For For 1.5 Elect Irene Miller Mgmt For For For 1.6 Elect Keith Monda Mgmt For For For 1.7 Elect Michael Murphy Mgmt For For For 1.8 Elect Jide Zeitlin Mgmt For For For 2 Amendment to the Performance- Mgmt For For For Based Annual Incentive Plan Contango Oil & Gas Co. Ticker Security ID: Meeting Date Meeting Status MCF CUSIP9 21075N204 11/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kenneth Peak Mgmt For Withhold Against 1.2 Elect B.A. Berilgen Mgmt For Withhold Against 1.3 Elect Jay Brehmer Mgmt For Withhold Against 1.4 Elect Charles Reimer Mgmt For Withhold Against 1.5 Elect Steven Schoonover Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Copart, Inc. Ticker Security ID: Meeting Date Meeting Status CPRT CUSIP9 217204106 12/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Willis Johnson Mgmt For For For 1.2 Elect A. Jayson Adair Mgmt For For For 1.3 Elect James Meeks Mgmt For For For 1.4 Elect Steven Cohan Mgmt For For For 1.5 Elect Daniel Englander Mgmt For For For 1.6 Elect Barry Rosenstein Mgmt For For For 1.7 Elect Thomas Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For DeVry Inc. Ticker Security ID: Meeting Date Meeting Status DV CUSIP9 251893103 11/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Brown Mgmt For For For 1.2 Elect Lisa Pickrum Mgmt For For For 1.3 Elect Fernando Ruiz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dress Barn Inc. Ticker Security ID: Meeting Date Meeting Status DBRN CUSIP9 261570105 12/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Jaffe Mgmt For For For 1.2 Elect Klaus Eppler Mgmt For For For 1.3 Elect Kate Buggeln Mgmt For For For 2 Increase of Authorized Common Mgmt For For For Stock 3 Amendments to Director & Officer Mgmt For For For Indemnification Provisions 4 General Amendment to Certificate Mgmt For For For 5 Ratification of Auditor Mgmt For For For Elizabeth Arden, Inc. Ticker Security ID: Meeting Date Meeting Status RDEN CUSIP9 28660G106 11/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect E. Scott Beattie Mgmt For For For 1.2 Elect Fred Berens Mgmt For For For 1.3 Elect Maura Clark Mgmt For For For 1.4 Elect Richard Mauran Mgmt For For For 1.5 Elect William Tatham Mgmt For For For 1.6 Elect J. W. Nevil Thomas Mgmt For For For 1.7 Elect Paul West Mgmt For For For 2 Ratification of Auditor Mgmt For For For Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP9 291011104 02/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect August Busch III Mgmt For Withhold Against 1.2 Elect Arthur Golden Mgmt For Withhold Against 1.3 Elect Harriet Green Mgmt For Withhold Against 1.4 Elect William Johnson Mgmt For Withhold Against 1.5 Elect John Menzer Mgmt For Withhold Against 1.6 Elect Vernon Loucks, Jr. Mgmt For Withhold Against 2 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Exide Technologies Ticker Security ID: Meeting Date Meeting Status XIDE CUSIP9 302051206 09/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Herbert Aspbury Mgmt For For For 1.2 Elect Michael D'Appolonia Mgmt For For For 1.3 Elect David Ferguson Mgmt For For For 1.4 Elect Paul Jennings Mgmt For Withhold Against 1.5 Elect Joseph Lash Mgmt For For For 1.6 Elect John Reilly Mgmt For For For 1.7 Elect Michael Ressner Mgmt For For For 1.8 Elect Gordon Ulsh Mgmt For For For 1.9 Elect Carroll Wetzel Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fifth Third Bancorp Ticker Security ID: Meeting Date Meeting Status FITB CUSIP9 316773100 12/29/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Authorized Preferred Mgmt For For For Stock 2 Amendment to Authorized Preferred Mgmt For Against Against Stock 3 Amendment to Authorized Preferred Mgmt For Against Against Stock 4 Right to Adjourn Meeting Mgmt For For For Forest Laboratories, Inc. Ticker Security ID: Meeting Date Meeting Status FRX CUSIP9 345838106 08/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Solomon Mgmt For For For 1.2 Elect Lawrence Olanoff, MD., Ph.D. Mgmt For For For 1.3 Elect Nesli Basgoz, MD Mgmt For For For 1.4 Elect William Candee, III Mgmt For For For 1.5 Elect George Cohan Mgmt For For For 1.6 Elect Dan Goldwasser Mgmt For For For 1.7 Elect Kenneth Goodman Mgmt For For For 1.8 Elect Lester Salans, MD Mgmt For For For 2 ADOPTION OF THE AMENDED Mgmt For Against Against AND RESTATED CERTIFICATE OF INCORPORATION. 3 Ratification of Auditor Mgmt For For For Foundry Networks, Inc. Ticker Security ID: Meeting Date Meeting Status FDRY CUSIP9 35063R100 12/17/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Gillette Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kenneth Chenault Mgmt For For For 1.2 Elect Scott Cook Mgmt For For For 1.3 Elect Rajat Gupta Mgmt For For For 1.4 Elect Alan Lafley Mgmt For For For 1.5 Elect Charles Lee Mgmt For For For 1.6 Elect Lynn Martin Mgmt For For For 1.7 Elect W. James McNerney, Jr. Mgmt For For For 1.8 Elect Johnathan Rodgers Mgmt For For For 1.9 Elect Ralph Snyderman Mgmt For For For 1.10 Elect Margaret Whitman Mgmt For For For 1.11 Elect Patricia Woertz Mgmt For For For 1.12 Elect Ernesto Zedillo Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMEND COMPANY'S AMENDED Mgmt For For For ARTICLES OF INCORPORATION TO ADOPT MAJORITY VOTING 4 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For ROTATE SITE OF ANNUAL MEETING 5 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Global Payments Inc. Ticker Security ID: Meeting Date Meeting Status GPN CUSIP9 37940X102 09/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Garcia Mgmt For For For 1.2 Elect Gerald Wilkins Mgmt For For For 1.3 Elect Michael Trapp Mgmt For For For 2 Ratification of Auditor Mgmt For For For H&R Block, Inc. Ticker Security ID: Meeting Date Meeting Status HRB CUSIP9 093671105 09/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ALAN Mgmt For For For M. BENNETT 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. BLOCH 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. BREEDEN 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. GERARD 5 ELECTION OF DIRECTOR: LEN J. Mgmt For For For LAUER 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. LEWIS 7 ELECTION OF DIRECTOR: TOM Mgmt For For For D. SEIP 8 ELECTION OF DIRECTOR: L. Mgmt For For For EDWARD SHAW, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For RUSSELL P. SMYTH 10 ELECTION OF DIRECTOR: Mgmt For For For CHRISTIANNA WOOD 11 Amendment to Articles Regarding Mgmt For For For Independent Chairman of the Board 12 Amendment to Articles Regarding Mgmt For For For Board Size 13 Amendment to Articles Regarding Mgmt For For For Director Term Limits 14 Amendment to Articles Regarding Mgmt For For For Authorized Preferred Stock 15 Advisory Vote on Executive Mgmt For For For Compensation 16 2008 Deferred Stock Unit Plan for Mgmt For For For Outside Directors 17 Ratification of Auditor Mgmt For For For Haemonetics Corporation Ticker Security ID: Meeting Date Meeting Status HAE CUSIP9 405024100 07/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lawrence Best Mgmt For For For 1.2 Elect Richard Meelia Mgmt For For For 1.3 Elect Ronald Merriman Mgmt For For For 2 Amendment to the 2005 Long-Term Mgmt For Against Against Incentive Compensation Plan 3 Ratification of Auditor Mgmt For For For Harris Corporation Ticker Security ID: Meeting Date Meeting Status HRS CUSIP9 413875105 10/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lewis Hay III Mgmt For For For 2 ELECTION OF A DIRECTOR FOR Mgmt For For For A THREE-YEAR TERM EXPIRING IN 2011: KAREN KATEN 3 Elect Stephen Kaufman Mgmt For For For 4 Elect Hansel Tookes II Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Increase of Authorized Common Mgmt For For For Stock 7 Declassification of Board Mgmt For For For Hewitt Associates, Inc. Ticker Security ID: Meeting Date Meeting Status HEW CUSIP9 42822Q100 02/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Conaty Mgmt For For For 1.2 Elect Michele Hunt Mgmt For For For 1.3 Elect Cary McMillan Mgmt For For For 2 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS. Illumina, Inc. Ticker Security ID: Meeting Date Meeting Status ILMN CUSIP9 452327109 09/09/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF AMENDMENT TO Mgmt For For For THE CERTIFICATE OF INCORPORATION. Joy Global Inc. Ticker Security ID: Meeting Date Meeting Status JOYG CUSIP9 481165108 02/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Gerard Mgmt For For For 1.2 Elect John Hanson Mgmt For For For 1.3 Elect Kenneth Johnsen Mgmt For For For 1.4 Elect Gale Klappa Mgmt For For For 1.5 Elect Richard Loynd Mgmt For For For 1.6 Elect P. Eric Siegert Mgmt For For For 1.7 Elect Michael Sutherlin Mgmt For For For 1.8 Elect James Tate Mgmt For For For 2 Ratification of Auditor Mgmt For For For Marvell Technology Group Ltd. Ticker Security ID: Meeting Date Meeting Status MRVL CUSIP9 G5876H105 07/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS 1 Mgmt For For For DIRECTOR: JOHN G. KASSAKIAN 2 ELECTION OF CLASS 2 Mgmt For For For DIRECTOR: KUO WEI (HERBERT) CHANG 3 ELECTION OF CLASS 2 Mgmt For For For DIRECTOR: JUERGEN GROMER, PH.D. 4 ELECTION OF CLASS 2 Mgmt For For For DIRECTOR: ARTURO KRUEGER 5 Ratification of Auditor Mgmt For For For McAfee, Inc. Ticker Security ID: Meeting Date Meeting Status MFE CUSIP9 579064106 07/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Darcy Mgmt For For For 1.2 Elect Denise O'Leary Mgmt For For For 1.3 Elect Robert Pangia Mgmt For For For 1.4 Elect Carl Bass Mgmt For For For 1.5 Elect Jeffrey Miller Mgmt For For For 1.6 Elect Anthony Zingzale Mgmt For For For 2 APPROVAL OF THE EXECUTIVE Mgmt For For For BONUS PLAN. 3 APPROVAL OF THE Mgmt For For For AMENDMENTS TO THE 1997 STOCK INCENTIVE PLAN, AS AMENDED. 4 Ratification of Auditor Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Victor Dzau Mgmt For For For 1.2 Elect William Hawkins Mgmt For For For 1.3 Elect Shirley Ann Jackson Mgmt For For For 1.4 Elect Denise O'Leary Mgmt For For For 1.5 Elect Jean-Pierre Rosso Mgmt For For For 1.6 Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE MEDTRONIC, Mgmt For For For INC. 2 INCENTIVE PLAN. Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 3 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 10 Executive Officer Incentive Plan Mgmt For For For 11 Amendment to the 1999 Stock Mgmt For For For Option Plan for Non-Employee Directors 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 14 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. 15 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF CHARITABLE CONTRIBUTIONS. Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP9 61166W101 01/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For JANICE L. FIELDS 2 ELECTION OF DIRECTOR: HUGH Mgmt For For For GRANT 3 ELECTION OF DIRECTOR: C. Mgmt For For For STEVEN MCMILLAN 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. STEVENS 5 Ratification of Auditor Mgmt For For For National Semiconductor Corp. Ticker Security ID: Meeting Date Meeting Status NSM CUSIP9 637640103 09/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN R. APPLETON 3 ELECTION OF DIRECTOR: GARY Mgmt For For For P. ARNOLD 4 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. DANZIG 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. DICKSON 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. FRANKENBERG 7 ELECTION OF DIRECTOR: Mgmt For For For MODESTO A. MAIDIQUE 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD R. MCCRACKEN 9 Ratification of Auditor Mgmt For For For NetApp, Inc. Ticker Security ID: Meeting Date Meeting Status NTAP CUSIP9 64110D104 09/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel Warmenhoven Mgmt For For For 1.2 Elect Donald Valentine Mgmt For For For 1.3 Elect Jeffry Allen Mgmt For For For 1.4 Elect Carol Bartz Mgmt For For For 1.5 Elect Alan Earhart Mgmt For For For 1.6 Elect Thomas Georgens Mgmt For For For 1.7 Elect Edward Kozel Mgmt For For For 1.8 Elect Mark Leslie Mgmt For For For 1.9 Elect Nicholas Moore Mgmt For For For 1.10 Elect George Shaheen Mgmt For For For 1.11 Elect Robert Wall Mgmt For For For 2 Amendment to the 1999 Stock Mgmt For Against Against Option Plan to Allow For Equity Grants to Non-Employee Directors 3 Amendment to the 1999 Stock Mgmt For Against Against Option Plan to Increase the Share Reserve 4 Amendment to the Employee Stock Mgmt For For For Purchase Plan 5 Ratification of Auditor Mgmt For For For Nike Inc. Ticker Security ID: Meeting Date Meeting Status NKESA CUSIP9 654106103 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jill Conway Mgmt For For For 1.2 Elect Alan Graf, Jr. Mgmt For For For 1.3 Elect Jeanne Jackson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Perrigo Company Ticker Security ID: Meeting Date Meeting Status PRGO CUSIP9 714290103 11/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Moshe Arkin Mgmt For For For 1.2 Elect Gary Kunkle, Jr. Mgmt For For For 1.3 Elect Herman Morris, Jr. Mgmt For For For 1.4 Elect Ben-Zion Zilberfarb Mgmt For For For 2 APPROVAL OF THE PROPOSED Mgmt For For For ANNUAL INCENTIVE PLAN. 3 Amendment to the 2003 Long-Term Mgmt For Against Against Incentive Plan Red Hat, Inc. Ticker Security ID: Meeting Date Meeting Status RHT CUSIP9 756577102 08/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Narendra Gupta Mgmt For For For 1.2 Elect William Kaiser Mgmt For For For 1.3 Elect James Whitehurst Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Long-Term Mgmt For For For Incentive Plan Solera Holdings Inc. Ticker Security ID: Meeting Date Meeting Status SLH CUSIP9 83421A104 11/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Tony Aquila Mgmt For For For 1.2 Elect Philip Canfield Mgmt For For For 1.3 Elect Arthur Kingsbury Mgmt For For For 1.4 Elect Jerrell Shelton Mgmt For For For 1.5 Elect Stuart Yarbrough Mgmt For For For 2 APPROVAL OF THE SOLERA S Mgmt For For For 2 INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For TD Ameritrade Holding Corp. Ticker Security ID: Meeting Date Meeting Status AMTD CUSIP9 87236Y108 02/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect W. Edmund Clark Mgmt For Withhold Against 1.2 Elect Mark Mitchell Mgmt For Withhold Against 1.3 Elect Joseph Moglia Mgmt For Withhold Against 1.4 Elect Thomas Ricketts Mgmt For Withhold Against 1.5 Elect Fredric Tomczyk Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP9 887317105 01/16/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reverse Stock Split Mgmt For For For Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP9 G90073100 12/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from the Cayman Mgmt For For For Islands to Switzerland 2 Right to Adjourn Meeting Mgmt For For For UNILEVER N.V. Ticker Security ID: Meeting Date Meeting Status UN CUSIP9 904784709 10/29/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO APPOINT MR P POLMAN AS Mgmt For Against Against AN EXECUTIVE DIRECTOR. Varian Medical Systems, Inc. Ticker Security ID: Meeting Date Meeting Status VAR CUSIP9 92220P105 02/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Timothy Guertin Mgmt For For For 1.2 Elect David Martin, Jr. Mgmt For For For 1.3 Elect Ruediger Naumann-Etienne Mgmt For For For 1.4 Elect Venkatraman Thyagarajan Mgmt For For For 2 Amendment to the 2005 Omnibus Mgmt For Against Against Stock Plan 3 TO APPROVE THE VARIAN Mgmt For For For MEDICAL SYSTEMS, INC. MANAGEMENT INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For VERITAS Software Corporation Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Brown Mgmt For For For 1.2 Elect William Coleman, III Mgmt For For For 1.3 Elect Frank Dangeard Mgmt For For For 1.4 Elect Geraldine Laybourne Mgmt For For For 1.5 Elect David Mahoney Mgmt For For For 1.6 Elect Robert Miller Mgmt For For For 1.7 Elect George Reyes Mgmt For For For 1.8 Elect Daniel Schulman Mgmt For For For 1.9 Elect John Thompson Mgmt For For For 1.10 Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 2008 Employee Stock Purchase Mgmt For For For Plan 4 Amendment to the Senior Executive Mgmt For For For Incentive Plan 5 Ratification of Auditor Mgmt For For For Watson Wyatt Worldwide, Inc. Ticker Security ID: Meeting Date Meeting Status WW CUSIP9 942712100 11/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Gabarro Mgmt For For For 2 Elect John Haley Mgmt For For For 3 Elect R. Michael McCullough Mgmt For For For 4 Elect Brendan O'Neill Mgmt For For For 5 Elect Linda Rabbitt Mgmt For For For 6 Elect Gilbert Ray Mgmt For For For 7 Elect John Wright Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Amendment to the 2001 Deferred Mgmt For For For Stock Unit For Selected Employees Xilinx, Inc. Ticker Security ID: Meeting Date Meeting Status XLNX CUSIP9 983919101 08/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Willem Roelandts Mgmt For For For 1.2 Elect Moshe Gavrielov Mgmt For For For 1.3 Elect John Doyle Mgmt For For For 1.4 Elect Jerald Fishman Mgmt For For For 1.5 Elect Philip Gianos Mgmt For For For 1.6 Elect William Howard, Jr. Mgmt For For For 1.7 Elect J. Michael Patterson Mgmt For For For 1.8 Elect Marshall Turner Mgmt For For For 1.9 Elect Elizabeth Vanderslice Mgmt For For For 2 Amendment to the 1990 Employee Mgmt For For For Qualified Stock Purchase Plan 3 Amendment to the 2007 Equity Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For Zoll Medical Corporation Ticker Security ID: Meeting Date Meeting Status ZOLL CUSIP9 989922109 01/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Claflin, II Mgmt For Withhold Against 1.2 Elect Richard Packer Mgmt For Withhold Against 2 Amendment to the 2001 Stock Mgmt For For For Incentive Plan 3 Amendment to the 2006 Non- Mgmt For Against Against Employee Director Stock Option Plan 4 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Discovery Growth Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
